DETAILED ACTION

Response to Arguments 
Applicant’s arguments and amendments filed on 05/26/2021, with respect to claims 1-20 have been fully considered and persuasive. Due to the current amendment to the Claims, the rejections under 35 U.S.C. 112(b) and 35 U.S.C. 103 are withdrawn. Therefore, the rejections addressed in the previous office action have been withdrawn and claims 1-20 are allowed.

Allowable Subject Matter
Claims 1-20 are allowed. 

The following is an examiner’s statement of reasons for allowance: 

With regard to Claim 1, the prior arts of the record do not teach or fairly suggest a photoacoustic gas sensor comprising, in combination with the other recited elements, a controllable heat source arranged in the housing and configured to thermoacoustically excite the reference gas in order to generate a thermoacoustic sound wave different from the sound wave, that is phase-shifted with respect to the sound wave such that the thermoacoustic sound wave is inverted with respect to a thermoacoustic portion of the sound wave.

With regard to Claim 9, the prior arts of the record do not teach or fairly suggest a a method for operating a photoacoustic gas sensor, the method comprising, in combination with the other recited steps, thermoacoustically, using a controllable heat source arranged in the 

With regard to Claim 17, the prior arts of the record do not teach or fairly suggest a photoacoustic gas sensor comprising, in combination with the other recited elements, a temperature sensor arranged in the housing and configured to generate an output signal depending on a temperature of the reference gas at a first point in time of operation and to emit thermal energy to the reference gas depending on a received supply power to generate a thermoacoustic sound wave, different from the sound wave, at a second point in time of operation, wherein the thermoacoustic sound wave is phase-shifted with respect to the sound wave.

Claims 2-8, 10-16 and 18-20 are allowed by virtue of their dependence from Claims 1, 9 and 17.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAN NATH whose telephone number is (571)270-1443.  The examiner can normally be reached on M to F 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on 571 272 2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUMAN K NATH/Primary Examiner, Art Unit 2861